Citation Nr: 1537218	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  12-32 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for chronic right arm pain (claimed as tendonitis).
 
2. Entitlement to service connection for multilevel degenerative disc and joint disease of the cervical spine accentuated by underlying congenital narrowing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 25, 2006 to September 19, 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. These matters were remanded in November 2014 by the Board for an addendum medical opinion. A review of the record shows that the RO has complied with all remand instructions by providing a VA opinion in February 2015 and issuing a supplemental statement of the case.

In June 2013, the Veteran and his wife testified before the undersigned Veterans Law Judge at a travel board hearing at the Des Moines RO. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's chronic right arm pain (claimed as tendonitis) preexisted his military service.

2. The Veteran's preexisting chronic right arm condition was not aggravated by his military service.

3. The Veteran's multilevel degenerative disc and joint disease of the cervical spine accentuated by underlying congenital narrowing, is a preexisting congenital defect.

4. The Veteran's congenital defect of the cervical spine was not aggravated by service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic right arm condition have not been met. 38 U.S.C.A. §§ 1101, 1110, 1153, (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2015).

2.  The criteria for service connection for multilevel degenerative disc and joint disease of the cervical spine accentuated by underlying congenital narrowing have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided to the Veteran in August 2007.

VA has a duty to assist the Veteran in the development of the claims. The claims file includes service treatment records (STRs), medical records, and the statements of the Veteran and others in support of his claim. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding relevant evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

A VA addendum opinion was obtained in February 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded an adequate VA opinion.  The opinion addressed the material issues necessary to render a decision in the case and the opinion was supported by a rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  The Board also finds that the record shows no prejudicial error under Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)). Based on the foregoing, the Board also finds that there has been substantial compliance with the Board's remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Right arm pain

The Veteran contends that he has a right arm disorder that is related to his military service.

The Veteran's June 2006 enlistment exam noted a 3 1/2 inch scar on the Veteran's right upper arm, and a right upper arm midline incisional scar, noted as "abnormal". On the Veteran's report of medical history he reported having had surgery at age 14. Based on these notations, the Board finds that the Veteran entered service with a pre-existing right arm condition. See 38 C.F.R. § 3.306 (2014). As such, entitlement to service connection for the disability must be predicated on a finding that it was aggravated by such service. 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015). The burden falls on the Veteran to establish an increase in severity. See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 

The Board notes that the Veteran's service treatment records show visits to sick call on August 8, August 19 and August 30, 2006 with complaints of pain in his right arm. The Veteran indicated that the pain in his arm made it "next to impossible" to complete basic training. The Veteran's commanding officer recommended that the Veteran be separated due to his inability to meet procurement medical fitness standards. She indicated the Veteran suffered from extreme pain during normal training and physical activity, due to the previous injury. 

Subsequently, an Entrance Physical Standards Board review recommended separation for failure to meet medical procurement standards due to chronic arm pain and muscle atrophy. The Veteran was then separated for the same.

On two occasions immediately following separation, in October and November 2006, the Veteran was seen by his private doctor, Dr. T.G., complaining of pain in his arm, and was prescribed medication. In January 2007, he visited Dr. T.G. with reports of arm pain, and was prescribed medication. That same month, he saw Dr. J.B. for pain in his arm, and was prescribed medication. In March and May 2007, the Veteran was seen by Dr. E.P. for pain in his arm and was prescribed medication. Dr. E.P. referred the Veteran to therapy for his arm. In May 2007, after two months of therapy, the Veteran was discharged for not being compliant. The Veteran's private medical records, which document doctor visits in 2007, 2009 and 2010, show one visit with a complaint of right arm pain, in March 2009, which the Veteran linked to pain in his neck. 

Subsequently, in August 2012, the Veteran was afforded a VA examination. The examiner reviewed the Veteran's entire claims file before examining the Veteran. The VA examiner noted the Veteran's report that he was injured prior to service, as well as his inability during service to perform sufficient exercises using his right arm. The VA examiner concluded that the arm pain was less likely than not incurred in or caused by an in-service injury, event or illness. He explained the process of healing muscle injuries and opined that the issues experienced by the Veteran concerning his arm were a temporary exacerbation of a pre-existing condition.

The August 2012 VA examiner provided an addendum opinion in February 2015. The examiner opined that the Veteran's biceps injury (chronic right arm pain), clearly and unmistakably existed prior to his military service and was not aggravated beyond its natural progression by an in-service event, injury or illness. The examiner explained that after reviewing the Veteran's claims file, to include the STRs, during service the Veteran had a temporary exacerbation, manifested as pain and weakness; however, there is no evidence of a permanent aggravation beyond its natural progression. The examiner explained that pain and weakness is a natural progression of this type of injury with repair.  The examiner noted the Veteran's private physician's positive opinion and explained that Dr. E.P.'s opinion was based merely on the Veteran's subjective reports and not on the claims file as a whole, making the private physician's opinion speculative. 

As Dr. E.P.'s opinion is based on the subjective reports from the Veteran and not a review of the claims folder, the Board finds the VA medical opinion to be of more probative value than the opinion of the Veteran's private physician.  Crucially, Dr. E.P. found that the Veteran's pre-existing condition was worsened by the military but then noted that it was "certainly possible" that this would be a "temporary exacerbation" based on his response to treatment.  The Board notes that service connection may not be established for temporary flare ups of a disability. Rather, the record must show permanent worsening of the underlying disability and such worsening of the underlying disability must be beyond the natural progression of the disability.  Thus, Dr. E.P.'s opinion is not persuasive evidence that the Veteran's right arm condition was aggravated in service.  The most probative medical evidence reflects that the Veteran's right arm condition was not permanently aggravated by his military service.  As such, service connection is not warranted. 

In so finding, the Board acknowledges that the Veteran is competent to report on his symptoms and his lay supporters are competent to report on their observations of the Veteran.  The Veteran and his lay supporters, however, have not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of the arm. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

Multilevel degenerative disc and joint disease of the cervical spine accentuated by underlying congenital narrowing

The Veteran also contends that his multilevel degenerative disc and joint disease of the cervical spine, accentuated by underlying congenital narrowing, is related to his military service. 

The Veteran's June 2006 enlistment examination was negative for any complaints or diagnosis of a neck disability. Two days after entering service, the Veteran underwent x-rays of his neck and chest after complaining of intermittent "crushing chest pain." The x-rays revealed degenerative disc disease and degenerative joint disease. Thus, 38 U.S.C.A. § 1111 and C.F.R. § 3.304 are for application. See Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012) (providing that the presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service).

The Veteran was afforded a VA examination in August 2012. The VA examiner determined that the neck disability "was less likely than not" incurred in service, and opined that the neck disorder, to include a congenital component, clearly existed prior to service. The examiner observed that service treatment records did not document a neck or head injury but the examiner otherwise assumed the Veteran's current statements were true and factual. The VA examiner indicated that the Veteran's current complaint of having experienced neck pain in service was a "temporary exacerbation" and that his current problems were a "natural progression" of the disease. 

The Veteran provided a private medical opinion from Dr. A.P. that concludes that the Veteran's neck pain is at least as likely as not related to his service. In that opinion, which is dated May 2014, the doctor explains what the MRI and x-rays of the spine show, but provides no rationale for the conclusion that the pain is service connected. As such, the Board finds the opinion to be inadequate and of no probative value. (When a medical opinion is provided to the Board; that opinion must support its conclusion with an analysis that the Board can consider and weigh. See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007)).

The Veteran provided a January 2014 private medical opinion from Dr. B.W., which states that there is a "50% chance that [the Veteran's reported in-service fall] could have been the start of" his neck injury. In that opinion, the doctor indicates that he has treated the Veteran for musculoskeletal complaints, and relays the information the Veteran provided regarding an in-service fall. This opinion was rendered without a review of the claims file which contains such relevant information as the state of the Veteran's physical condition at entrance, during, and separation from service. The Board finds the private medical opinion to be speculative. The Board notes that the word "could" is entirely speculative and does not create an adequate nexus for the purposes of establishing service connection. Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the Veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis deemed speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to the Veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicated that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship).  Crucially, in speculating that the Veteran's purported in-service fall could have been the start of his neck condition, Dr. B.W. does not account for the fact that only two days after the Veteran's entrance into service, x-rays already showed the presence of degenerative disc disease and degenerative joint disease of the neck.  As explained by the VA examiner, degenerative changes of the spine take years to develop.  As such, the Board finds the January 2014 private medical opinion to be insufficient and unpersuasive.  

The Veteran has been diagnosed with cervical spine narrowing.  In a February 2015 VA medical examination, the Veteran's condition was found to be a congenital defect.  The February 2015 examiner opined that the Veteran's claimed condition clearly and unmistakably existed prior to service and was not aggravated beyond its natural progression by an in-service event, injury, or illness.  The examiner explained that the Veteran's in service neck complaints would have been a temporary exacerbation of the preexisting cervical spine condition.  The examiner further explained that there is no evidence of permanent aggravation.  Lastly, the examiner explained that the degenerative or arthritic changes within the Veteran's spine are a natural progression of congenital spine narrowing.  The Board finds the examiner's opinion persuasive and dispositive of the nexus issue presented in this case (and the findings stand even in light of O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014) issued during the course of this appeal).  Indeed, the VA examiner correctly noted that the Veteran's service treatment records are negative for a specific neck or head injury and in his medical professional opinion indicated that "one would expect an extensive evaluation of someone who had a loss of consciousness" but otherwise assumed that the Veteran's statements were "true and factual" and yet still ultimately concluded that the disease process associated with the Veteran's cervical spine was not evidence of aggravation attributable to the Veteran's military service. 

Based on the above, the Board finds that the Veteran's multilevel degenerative disc and joint disease of the cervical spine accentuated by underlying congenital narrowing was not aggravated on account of his service.  Therefore, service connection is not warranted. 

In so finding, the Board acknowledges that the Veteran is competent to report on his symptoms and his lay supporters are competent to report on their observations of the Veteran.  The Veteran and his lay supporters, however, have not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of the spine and congenic defects.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

      (CONTINUED ON NEXT PAGE)







ORDER

Entitlement to service connection for chronic right arm pain (claimed as tendonitis) is denied.
 
Entitlement to service connection for multilevel degenerative disc and joint disease of the cervical spine accentuated by underlying congenital narrowing is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


